Citation Nr: 1038219	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-05 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to February 
1969.  The appellant is the Veteran's ex-wife, who brings this 
claim on behalf of their son.  

This matter is before the Board of Veterans' Appeal (Board) from 
a November 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In August 
2010, the appellant participated in a Board hearing at the RO.  A 
transcript is of record and has been reviewed.  


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2005; apparent drowning was 
listed as the cause of death.  

2.  At the time of the Veteran's death, service connection was in 
effect for a mood disorder, rated as 30 percent disabling and 
diabetes mellitus, rated as 20 percent disabling.  

3.  The competent medical evidence shows that the Veteran's death 
was not related to his service-connected disorders.  




CONCLUSION OF LAW

The Veteran's death was not due to a disability incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a Veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

The RO provided a notice letter to the appellant in September 
2005, which advised her of VA's duties under the VCAA and the 
delegation of responsibility between VA and the appellant in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to substantiate 
the claim was to be provided by the appellant and which portion 
VA would attempt to obtain on behalf of the appellant.  The 
letter included an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition.

However, the VCAA letter provided to the appellant failed to 
expressly provide notice of the first and third elements of Hupp, 
which require notice of the conditions for which the Veteran was 
service-connected at the time of his death and the information 
and evidence necessary to establish service connection for the 
cause of the Veteran's death due to conditions for which service 
connection had not been established during his life.  However, 
the Board finds that the appellant has not been prejudiced by 
these VCAA notice defects, as she had actual knowledge in this 
regard.  

While the September 2005 letter did not specifically discuss the 
conditions for which the Veteran was service-connected, the Board 
notes that the November 2005 rating decision references the 
Veteran's service-connected disabilities.  Further, the 
appellant's statements throughout the course of the appeal, 
including during the August 2010 Board hearing, make it clear 
that she bases her cause of death claim on the Veteran's service-
connected diabetes mellitus.  Thus, the Board finds that the 
appellant had actual knowledge of the Veteran's service-connected 
disabilities.  Any error with regard to the first element of Hupp 
is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Although the September 2005 letter did not specifically address 
service connection for the cause of the Veteran's death based on 
conditions for which the Veteran had not received service 
connection during his life, the Board notes that this information 
is contained in a January 2007 statement of the case.  It is 
reasonable to assume that the appellant read any correspondence 
sent to her regarding her appeal, including the January 2007 
statement of the case, especially since she disagreed with this 
decision in a January 2007 VA Form 9.  The Board finds that a 
reasonable person would have had actual knowledge of the 
requirements for service connection for the cause of the 
Veteran's death based on conditions not service-connected in the 
Veteran's lifetime.  Any error regarding the third element of 
Hupp is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained the 
Veteran's service treatment records, VA medical center (VAMC) and 
private treatment records, and nexus opinions dated in December 
2006 and December 2008.  In that regard, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA opinions obtained in this case are adequate, as they 
are predicated on a full reading of the medical records in the 
Veteran's claims file.  The VA physician considered all of the 
pertinent evidence of record and provided a complete rationale 
for the opinions stated.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).   

The appellant has not made the RO or the Board aware of any other 
evidence relevant to her appeal, and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to her claim.  Accordingly, the 
Board will proceed with appellate review.  

Legal Criteria

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted or an 
injury sustained during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(d). 

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  In order to constitute the principal cause of death, 
the service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to the 
cause of death.  See 38 C.F.R. § 3.312(b). 
 
In order to be a contributory cause of death, it must be shown 
that there were debilitating effects due to a service-connected 
disability that made the Veteran materially less capable of 
resisting the effects of the fatal disease or that a service-
connected disability had a material influence in accelerating 
death, thereby contributing substantially or materially to the 
cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1). 
 
It is not sufficient to show that a service-connected disability 
casually shared in producing death, rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c)(1).  
However, if the service-connected disability affected a vital 
organ, consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the Veteran 
less capable of resisting the effects of other diseases.  See 38 
C.F.R. § 3.312(c)(3). 

Analysis

The determinative issue presented by this claim is whether the 
Veteran's service-connected diabetes mellitus caused him to lose 
consciousness and nearly drown in a hot tub, thereby causing his 
death of end-stage liver disease approximately one month later.  
The Veteran's death certificate reveals that he died on June [redacted], 
2005 at the age of 57.  Apparent drowning was certified as the 
cause of death.  

During the August 2010 Board hearing, the appellant testified 
that the Veteran fell into the hot tub while trying to prevent 
going into a diabetic coma.  She stated that he carried orange 
juice and candy with him at all times for this reason.  She 
surmised that the Veteran knew his blood sure was low and was 
trying to access the orange juice or candy when he fell into the 
tub.  He was submerged for 20 to 30 minutes and was resuscitated.  
She asserted that his blood glucose level was low after the 
accident.

The Veteran was admitted to Methodist Hospital on May 15, 2005, 
after he was resuscitated at the scene.  His blood glucose was 
noted to be 150 upon admission.  His discharge diagnosis was 
thrombocytopenia, associated with chronic liver disease; anoxic 
damage to the brain secondary to near drowning; multiple other 
medical problems, including hemochromatosis, coronary artery 
disease and diabetes; and a history of alcohol abuse, smoking and 
depression.  He was transferred to the VAMC in San Antonio on May 
21, 2005.  Emergency Medical Services transported the Veteran to 
the VAMC; in a report, an emergency medical provider noted that 
the Veteran was allegedly beaten and thrown into a swimming pool.  
VAMC records showed an improved anoxic brain injury but 
persistent encephalopathy from liver disease.  Prognosis was poor 
with failure to thrive, and his family decided to transfer him to 
hospice care on June 13, 2005.  He died on June [redacted], 2005; his 
cause of death was listed as end-stage liver disease.   

The Board notes that a police report taken at the scene of the 
Veteran's near-drowning included observations of multiple cuts, 
bruises and abrasions over the Veteran's body, although no 
conclusions were drawn.  

In a December 2006 opinion, Dr. T.H. reviewed the Veteran's 
claims file and noted the Veteran's history of liver cirrhosis 
with liver failure, epilepsy, insulin-dependent diabetes 
mellitus, and multiple drug abuse.  The physician stated that the 
Veteran's demise was most likely from cerebral anoxia secondary 
to the drowning episode, with the drowning episode at least as 
likely as not secondary to epilepsy, with no connection to his 
diabetes.  The physician noted that the low blood glucose 
initially reported as being 20 was most likely secondary to 
anoxia.  

Since Dr. T.H. reviewed the claims file and provided a rationale 
behind his opinion, stating that a nonservice-connected 
disability most likely contributed to the Veteran's death, the 
Board finds this opinion to be highly probative.  

Another VA opinion was obtained in December 2008.  Dr. T.H. again 
reviewed the claims file and noted the Veteran's toxic 
encephalopathy with positive alcohol level and a positive test 
for opiates.  The physician opined that the cause of the 
Veteran's near drowning could have been due to a number of 
conditions, such as cirrhosis, encephalopathy, alcoholism, opiate 
intoxication or hypoglycemia.  Dr. T.H. noted the complexity of 
the case and the lack of evidence regarding the cause of the 
Veteran's loss of consciousness.  The physician emphasized that a 
number of non service-connected disorders may have caused 
unconsciousness.  

Therefore, based on the evidence discussed above, there is no 
competent medical evidence of record which links the Veteran's 
service-connected diabetes mellitus to his death or shows that 
the condition accelerated death.  

As to the appellant's claim that the Veteran's death was caused 
by his service-connected diabetes mellitus, the Board finds that 
the cause of death is a determination "medical in nature" and 
is not capable of lay observation.  Therefore, since laypersons 
are not capable of opining on matters requiring medical 
knowledge, the Board finds the appellant is not competent to 
offer an opinion regarding the Veteran's cause of death.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 
404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).   Moreover, the Board places greater probative value on 
the VA medical opinions cited above which were provided after a 
thorough review of the medical evidence of record. 

The preponderance of the evidence is against the award of service 
connection for the cause of the Veteran's death.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service 
connection for the cause of the Veteran's death is denied.  

(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


